Citation Nr: 1335422	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The appellant served on active duty for training from June 1967 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

In January 2013, the appellant withdrew the appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §20.202 (2013).

In a statement dated and received in January 2013, the appellant indicated that wanted to withdraw his appeal for an increase rating for service-connected bilateral hearing loss.  A statement from his representative also dated and received in January 2013 also indicated the appellant's desire to withdraw the appeal
Therefore, the appeal of entitlement to an initial compensable rating for bilateral hearing loss was properly withdrawn.  It follows that no allegations of errors of fact or law remain.  Therefore, the appeal is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


